Cole, J.
This is a redhibitory action ; there was judgment for plaintiff, and defendant has appealed.
Even if the slave died of a disease which did not exist at the time of sale, but. was yet produced by the effects of a disease which manifested itself within three days alter the sale, still the vendor is liable. Cornish v. Shelton, 12 An., p. 415; Piggin v. Kendig, 12 An., p. 453.
It is contended that the defendant is not liable to warrant the soundness of the slave, because she was sold under seizure, by order of a court of .justice.
The judgment of the District Court under which the negress, the subject of the present litigation was sold, decreed, that so much of the slave property should be sold, as would satisfy the indebtedness of the estate to the creditor who petitioned for this sale.
If the whole of the property of the estate had been sold for the purpose of paying the debts of the succession, it would have been a probate sale, and the nature of the sale is not changed, because not the whole, but a part of the effects of the succession is sold for the purpose of paying the debts of the estate. Article 2597 of the Civil Code applies to “ sales on seizure or execution,” and not to sales made by orders of court to pay the debts of an estate.
Article 2602 of the Civil Code declares that all the warranties to which private sales are subject, exist against the heir, in judicial sales of the property of successions.”
This Article of the Code is found under the title which treats “ of the Judicial Sale of the property of successions.”
Judgment affirmed, with costs.